Case 1:16-cv-01804-PAB-NRN Document 111 Filed 03/25/19 USDC Colorado Page 1 of 9




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                Chief Judge Philip A. Brimmer

   Civil Action No. 16-cv-01804-PAB-NRN

   FLAVIE BONDEH BAGOUE, and those similarly situated,

         Plaintiff,

   v.

   DEVELOPMENTAL PATHWAYS, INC. and
   CONTINUUM OF COLORADO, INC.,

         Defendants.


                                            ORDER


         This matter is before the Court on Plaintiff’s Motion for Approval of Hoffman-

   LaRoche Notice [Docket No. 85]. The Court has jurisdiction pursuant to 28 U.S.C.

   § 1331.

   I.   BACKGROUND1

         Defendants operate group homes focused on providing care for developmentally

   disabled adults. Docket No. 33 at 2, ¶ 6-7. For approximately ten years, plaintiff was

   employed by defendants as a “Life Skills Specialist.” Id. at 1-2, ¶¶ 5-6. By the end of

   her employment, plaintiff’s work consisted almost entirely of 56-hour shifts at the

   Nevada Group Home, one of several facilities operated by defendants. Id. at 2, ¶¶ 6-9.

         While employed with defendant, plaintiff worked under the “Continuous Shift

   Policy,” whereby an employee worked approximately fifty-six consecutive hours before



         1
             The facts below are taken from plaintiff’s amended complaint, Docket No. 33.
Case 1:16-cv-01804-PAB-NRN Document 111 Filed 03/25/19 USDC Colorado Page 2 of 9




   being relieved by another employee. Id. at 3, ¶ 15. Plaintiff states that she was only

   paid for forty of the fifty-six hours she worked for each shift. Id. at 5, ¶ 30.

          Plaintiff alleges that defendants failed to adequately compensate plaintiff for

   certain categories of time including time spent communicating with other workers at the

   beginning and end of her shifts, id. at 5, ¶¶ 34-35; sleep time, which was regularly

   interrupted such that plaintiff did not usually get five hours of continuous and

   uninterrupted sleep, id. at 9, ¶ 59; and extra time worked as a result of the change to

   daylight savings time. Id., ¶¶ 60-61. Plaintiff also alleges that the sleeping facilities

   provided by defendants were inadequate because they were not private quarters,

   separated from the residents of the group home. Id. at 10, ¶ 66-67. Plaintiff claims that

   the staff room set aside for sleeping did not have amenities for recreation, offered little

   privacy, was illuminated by hallway lights, and that the residents of the group home

   would enter her sleeping quarters without permission. Id. at 10-12, ¶¶ 66-74. Plaintiff

   states that she never entered into a formal agreement with defendants to deduct

   sixteen hours of sleep time from her paychecks. Id. at 12, ¶ 76. Plaintiff alleges that,

   “on several occasions [she] objected to Defendants’ failure to compensate her for the

   nighttime hours during her Continuous Shifts.” Id. at 13, ¶ 81.

          On July 14, 2016, plaintiff filed this action. Docket No. 1. Plaintiff seeks relief

   under the Colorado Minimum Wage Act, Colo. Rev. Stat. §§ 8-4-101, et seq., and

   Colorado Minimum Wage Order, 7 Colo. Code Regs. § 1103-1 (first claim for relief);

   under the Fair Labor Standards Act (FLSA), 29 U.S.C. § 201, et seq. (second claim for

   relief); and equitable relief under Colorado law (third claim for relief). Docket No. 33 at



                                                  2
Case 1:16-cv-01804-PAB-NRN Document 111 Filed 03/25/19 USDC Colorado Page 3 of 9




   18-21, ¶¶ 114-35. Plaintiff brings her FLSA claim as a collective action pursuant to 29

   U.S.C. § 216(b), alleging that members of the potential collective all suffered from

   defendants’ policies of (1) not paying for night duty work, (2) not paying for an extra

   hour on the night of daylight savings, and (3) not paying for time at the beginning and

   end of each shift where employees were required to pass along information to workers

   on the next shift. Id. at 17-18, ¶¶ 110-13.

          On August 22, 2018, plaintiff moved for conditional collective certification on the

   FLSA claim. Docket No. 85. Plaintiff also requests that the Court approve her

   proposed notice plan. Docket Nos. 85-2 and 85-3. Def endants oppose the motion.

   Docket No. 93.

   II.   ANALYSIS

          A.   Conditional Certification

          Plaintiff asks the Court to conditionally certify this case as a collective action

   pursuant to § 216(b) of the FLSA, which provides in pertinent part:

          Any employer who violates the provisions of . . . section 207 of this title shall
          be liable to the employee or employees affected in the amount of . . . their
          unpaid overtime compensation, . . . and in an additional equal amount as
          liquidated damages. . . . An action to recover the liability prescribed in [section
          207] may be maintained against any employer . . . in any Federal . . . court of
          competent jurisdiction by any one or more employees for and in behalf of
          himself or themselves and other employees similarly situated.

   29 U.S.C. § 216(b) (emphasis added). There is a two-step approach for determining

   whether plaintiffs are “similarly situated” for purposes of FLSA collective action

   certification. Thiessen v. GE Capital Corp., 267 F.3d 1095, 1105 (10th Cir. 2001). 2 A

          2
         Thiessen involved a collective action under the Age Discrimination in
   Employment Act (“ADEA”), 29 U.S.C. § 621 et seq. Because the ADEA adopts the

                                                  3
Case 1:16-cv-01804-PAB-NRN Document 111 Filed 03/25/19 USDC Colorado Page 4 of 9




   court’s initial certification comes at the notice stage, where courts determine whether

   plaintiffs are similarly situated for purposes of sending notice to putative class

   members. Id. at 1102. Plaintiff is required to provide “nothing more than substantial

   allegations that the putative class members were together the victims of a single

   decision, policy or plan.” Id.; see also Stransky v. HealthONE of Denver, Inc., No. 11-

   cv-02888-WJM-MJW, 2012 WL 6548108, at *4 (D. Colo. Dec. 14, 2012). T his is a

   “lenient” standard, Baldozier v. Am. Family Mut. Ins. Co., 375 F. Supp. 2d 1089, 1092

   (D. Colo. 2005), “which typically results in conditional certification of a representative

   class.” Renfro v. Spartan Computer Servs., Inc., 243 F.R.D. 431, 432 (D. Kan. 2007).

   The second stage, which comes at the conclusion of discovery, applies a stricter

   standard of “similarly situated,” including application of at least four factors, to

   determine whether the case can proceed as a collective action. Thiessen, 267 F.3d at

   1102-03.

          Plaintiff seeks to represent a class consisting of “[a]ll current and former

   employees who worked for either [d]efendant under the Continuous Shift Policy at any

   time from July 14, 2013 to present.” Docket No. 85 at 5. Plaintif f claims that, under the

   Continuous Shift Policy, defendants failed to pay her and other employees working

   under the Continuous Shift Policy for sixteen of the fifty-six hours worked on each shift.

   Docket No. 33 at 5, ¶ 30. Plaintiff further alleges that the other members of the class

   are similarly situated because they were subject to the same policy. Id. at 18, ¶ 113.


   collective action mechanism set forth in FLSA § 216(b), courts apply Thiessen to FLSA
   collective actions. See Kaiser v. At The Beach, Inc., 2010 WL 5114729, at *4 n.9 (N.D.
   Okla. Dec. 9, 2010); see also Brown v. Money Tree Mortg., Inc., 222 F.R.D. 676, 679
   (D. Kan. 2004).

                                                  4
Case 1:16-cv-01804-PAB-NRN Document 111 Filed 03/25/19 USDC Colorado Page 5 of 9




          The Court finds that plaintiff has provided substantial allegations that the putative

   collective members were subject to a single decision, policy, or plan. See Thiessen,

   267 F.3d at 1102-03. Defendants admit that “Life Skills Specialists” like plaintiff were

   required to be present at the group home for fifty-six hours and were paid for only forty

   of those hours under the Continuous Shift Policy. See Docket No. 85-1 at 6.

   Defendants further admit that approximately forty-nine employees were subject to this

   policy. See id. At the initial stage, these allegations are enough to authorize notice to

   putative class members.

          Defendants make several objections. First, defendants object that plaintiff has

   not provided sufficient evidence to meet her burden. However, plaintiff offers

   defendants’ own answers to interrogatories to support her allegations. See Docket No.

   85-1. While plaintiff, in her deposition, stated that she believed that some employees at

   some group homes subject to the Continuous Shift Policy were actually compensated

   for all hours worked, plaintiff’s speculation does not defeat defendants’ responses to

   interrogatories establishing that forty-nine employees were covered by the same

   Continuous Shift Policy. It is a question for the second stage of collective action

   certification whether all employees subject to the policy were, in fact, similarly situated.

          Second, defendants contend that plaintiff’s allegations are rooted in the “specific

   arrangements and individualized needs of the residents at Nevada House,” rendering

   her dissimilar to other potential plaintiffs subject to the Continuous Shift Policy. See

   Docket No. 93 at 9. As plaintiff points out, however, this too is a question for the

   second stage of certification, after the parties can identify and conduct discovery related



                                                 5
Case 1:16-cv-01804-PAB-NRN Document 111 Filed 03/25/19 USDC Colorado Page 6 of 9




   to the opt-in plaintiffs.3 See Thiessen, 267 F.3d at 1103. Ultimately, if the opt-in

   plaintiffs are not found to be similarly situated, then the collective will not be certified.

          Plaintiff has presented substantial allegations that members of the putative

   collective were subject to a single policy – the Continuous Shift Policy – that violated

   the FLSA. Those allegations satisfy the “lenient” standard for the first stage of

   collective action certification. See Baldozier, 375 F. Supp. 2d at 1092. Thus, the Court

   conditionally certifies a collective action consisting of all current and former employees

   who worked for either defendant under the Continuous Shift Policy at any time from

   July 14, 2013 to the present. 4

          B. Notice to Conditional Class

          Once the Court concludes that conditional certification of an FLSA collective

   action is appropriate, the Court may authorize plaintiff to disseminate a proper notice

   and opt-in consent form to putative class members. Hoffmann-LaRoche Inc. v.

   Sperling, 493 U.S. 165, 169-70 (1989); see also 29 U.S.C. § 216(b) (“No employee

   shall be a party plaintiff to any such action unless he gives his consent in writing to

   become such a party and such consent is filed in the court in which such action is

   brought.”). The Court has broad discretion regarding the details of the notice sent to

   potential opt-in plaintiffs. Hoffmann-LaRoche, 493 U.S. at 171. “The overarching


          3
           Of note, a review of the Court’s docket indicates that at least three individuals
   have already opted in as plaintiffs. See Docket Nos. 83, 87.
          4
             Defendants contend that the Court should decline to rule on this m otion
   pending the resolution of the motions for summary judgment, Docket Nos. 98 and 99,
   as ruling on this motion would expend “significant judicial resources.” Docket No. 93 at
   13-14. The Court, however, considers it more efficient to rule on the collective
   certification motion at this juncture.

                                                  6
Case 1:16-cv-01804-PAB-NRN Document 111 Filed 03/25/19 USDC Colorado Page 7 of 9




   policies of the FLSA’s collective suit provisions require that the proposed notice provide

   accurate and timely notice concerning the pendency of the collective action, so that

   [potential plaintiffs] can make informed decisions about whether to participate.”

   Whitehorn v. Wolfgang’s Steakhouse, Inc., 767 F. Supp. 2d 445, 450 (S.D.N.Y. 2011)

   (internal citations and quotations omitted).

          The proposed Notice contains the necessary information. Docket No. 85-3. The

   Notice informs putative class members of the parties involved, the parties’ general

   allegations, information about the collective action designation, how to opt in, and the

   potential obligations or consequences for putative class members who choose to opt in

   or not. See id. at 1-4. In addition, the Notice provides that opt-in plaintiffs must return

   consent forms to plaintiff’s counsel by a certain date; though the Notice is currently

   blank, plaintiff requests that the date for returning the consent form be set as sixty days

   from the date of the Notice. Id. at 3, ¶ 11; Docket No. 85-2 at 2, ¶ 5.

          Defendants raise two objections to the proposed Notice. First, def endants

   contend that the Notice should be modified to remove references to a “class” action.

   Docket No. 93 at 9-10. Plaintiff agrees to this suggestion. Docket No. 94 at 4.

   Accordingly, the proposed Notice shall be modified to replace the word “class” with

   “collective” throughout. Second, defendants argue that plaintiff’s proposed service

   methods are excessive and should be curtailed. Plaintiff requests to send notice by

   First Class U.S. Mail, text message, and email. Docket No. 85-2 at 2, ¶ 4. Plaintiff also

   requests that defendants “post the notice at each of their group homes in a location

   where postings are made to provide notice to employees,” and that plaintiffs be allowed

   to send one reminder notice by U.S. Mail, email, or text message, whichever is most

                                                  7
Case 1:16-cv-01804-PAB-NRN Document 111 Filed 03/25/19 USDC Colorado Page 8 of 9




   cost effective. Id., ¶¶ 4-5. Plaintiff argues that “[d]ue to the transience of the modern

   workforce, notice by U.S. Mail alone creates a significant risk that notice will not be

   received.” See Docket No. 94 at 6. The Court finds, as it has in previous cases, that

   sending notice by all three methods is likely to “increase the probability of apprising

   collective action members of their rights.” See Lindsay v. Cutters Wireline Serv., Inc.,

   No. 17-cv-01445-PAB-KLM, 2018 WL 4075877 at *3 (D. Colo. Aug. 27, 2018).

   However, the Court will not require defendants to post the Notice at the group homes,

   because plaintiff has failed to show that posting “will reach a wider audience than

   mailing.” See Nelson v. Firebirds of Overland Park, LLC, 2018 WL 3023195, at *7 (D.

   Kan. June 18, 2018). And the Court will not authorize a reminder notice, as a reminder

   notice may “improperly suggest the Court’s endorsement of [p]laintiff’s claims.” See

   Fenley v. Wood Group Mustang, Inc., 170 F. Supp. 3d 1063, 1074-75 (S.D. Ohio 2016);

   see also Whittington v. Taco Bell of America, Inc., No. 10-cv-01884-KMT-MEH, 2012

   WL 1622457, at *2 (D. Colo. May 9, 2012) (noting that “even the mere appearance of

   judicial endorsements of the merits of this action is improper” (internal quotations and

   alterations omitted)). Plaintiff has not demonstrated that a reminder notice is necessary

   in this case.

           Because the Court finds that the proposed Notice would provide “accurate and

   timely notice” to potential plaintiffs, the Court will approve the Notice and service plan

   as modified by this order. See Whitehorn, 767 F. Supp. 2d at 450.

   III.   CONCLUSION

           For the foregoing reasons, it is



                                                8
Case 1:16-cv-01804-PAB-NRN Document 111 Filed 03/25/19 USDC Colorado Page 9 of 9




         ORDERED that Plaintiff’s Motion for Approval of Hoffman-LaRoche Notice

   [Docket No. 85] is GRANTED IN PART and DENIED IN PART. It is further

         ORDERED that:

         1. This action shall be conditionally certified as a collective action pursuant to 29

   U.S.C. § 216(b). The class is defined as follows:

         All current and former employees who worked for either defendant under
         the Continuous Shift Policy at any time from July 14, 2013 to the present.

         2. The proposed Notice [Docket No. 85-4] is approved as modified by this order.

         3. Within twenty-one days, defendants shall provide to plaintiff’s counsel a list of

   all potential class members in a computer-readable format. The list shall include each

   potential class member’s dates of employment, location worked, last known U.S. Mail

   address(es), email address(es), and telephone numbers.

         4. Within twenty-one days after receiving this list from defendants, plaintiff shall

   send the Notice by First Class U.S. Mail, email, and text message to the last known

   address, email address, and phone number of each of the individuals identified on the

   above-referenced list.

         5. Any individuals to whom notice is sent shall “opt in” by returning the

   necessary documents to plaintiff’s counsel within sixty days from the date of the Notice.


         DATED March 25, 2019.

                                            BY THE COURT:


                                             s/Philip A. Brimmer
                                            PHILIP A. BRIMMER
                                            Chief United States District Judge


                                               9
